Citation Nr: 1508904	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to August 2010.

This case comes to the Board of Veterans' Appeals (Board) from a May 2011  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Salt Lake City, Utah.  This was done through the Paperless Appeals Processing station located there. 

There was an August 2012 Decision Review Officer (DRO) hearing. Then in March 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  The Veteran was located at his local RO, in Wichita, Kansas.  During that proceeding, the Veteran provided additional evidence comprised of private medical records, accompanied by waiver of initial review by the RO as the Agency of Original Jurisdiction (AOJ). 

This case consists in part of documents in the Veterans Benefits Management System (VBMS), and future processing of this case will utilize this electronic records database. Otherwise, there is also extensive relevant documentation from the "Virtual VA" file.  


FINDING OF FACT

There is competent and medically substantiated evidence causally attributing the Veteran's present right and left knee arthritis to the occupational duties of his active military service.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the appellant's favor, the criteria are met to establish service connection for right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
2. With resolution of reasonable doubt in the appellant's favor, the criteria are met to establish service connection for left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). The availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board sees fit to award service connection. It is initially observed that the Veteran had knee problems in service, with intermittent diagnosis of chondromalacia patellae and a long-term physical profile based on knee pain, and moreover, he reports stress to the knees pursuant to his strenuous in-service occupational designation. In view of this, the Veteran underwent VA Compensation and Pension examination of August 2010, which upon evaluation determined his condition involved bilateral knee pain, but, otherwise, found nothing in the way of structural or other physical abnormality. The manifestation of pain and discomfort was not enough to comprise qualifying current disability. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). This notwithstanding, a March 2013 private physician's evaluation and report attributed bilateral knee pathology, amongst other conditions, to the Veteran's "training and exercise in the military," and confirmed a present diagnosis of degenerative joint disease of the knees. Therefore, resolving reasonable doubt in the Veteran's favor, a current disability having been proven as of likely service origin, the claim on appeal is substantiated.


ORDER

Service connection for a right knee disorder, to include degenerative joint disease of the right knee is granted. 

Service connection for a left knee disorder, to include degenerative joint disease of the left knee is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


